DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
The amendments and arguments filed 3/22/22 are acknowledged. Claims 1-51, 53, 55-57, 59-61, 63, 64, 66-69, 73-87, 89 and 90 are cancelled. Claims 52, 54, 58, 62, 65, 70-72, and 88 are pending. Claims 52, 54, 58, and 70-71 are amended. 
Claims 52, 54, 58, 62, 65, 70-72, and 88 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to claim 62 because of the following informalities:  the phrase “or is (c)” comprises a subpart label for “c” when there are no other subparts listed. It is recommended to remove the term “(c)” is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 71 because of the following informalities:  the phrase “wherein the peptide contains…comprises” does not use proper grammar. The term “comprises” should be amended to read “comprising”. It is recommended to remove the term “(c)” is withdrawn in light of applicant’s amendments thereto.

The objection to claim 72 because of the following informalities:  subpart (iii) presents a Markush grouping that should read “selected from the group consisting of …. and”  but in claim 72 uses the conjunction “or” in the last line is withdrawn in light of applicant’s amendments thereto.

Claim Rejections Withdrawn
The rejection of claim 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto.


Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 52, 54, 58, 62, 65, 70-72, and 88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The rejection has been updated to reflect current claim amendments. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to an admixture of two agents, one of which binds to the Tsp2 of ACLP which is recited as amino acids 25-381 of SEQ ID NO:1, and the second agent which comprises at least 5 amino acid residues of the discoidin domain (DS) of ACLP which is recited as amino acids 384-539 of SEQ ID NO:1.  The agent that binds the Tsp2 of the PFD domain is a peptide that binds to the Tsp2 domain of the PFD of ACLP, although in applicant’s arguments this includes antibodies as well as peptides, since they can bind to protein antigens such as the Tsp2 domain. Either peptide agent can be optionally fused to an Fc comprising SEQ ID NO:48, or a fragment thereof. The agents can be packaged into a kit.  The admixture is required to have specific functions, namely binding to the PFD domain. The specification discloses generation of a polyclonal antibody against the N-terminal PFD of ACLP, although this antibody was not shown to inhibit the function of the domain. No other examples of antibodies, peptides, or any other agent that binds to the Tsp2 domain of the PFD is demonstrated or specifically described.  There is no described correlation between the structure of any agent that is encompassed by the instant claims, and the required function to bind the PFD domain. In particular, the first peptide is not adequately described by either describing structure that correlates with the required function, or presenting a representative number of species. The specification provides no guidance regarding which antibodies, antibody fragments, fusion proteins, peptides, or peptide analogues are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

The skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Regarding the encompassed peptides and fusion proteins, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner.
Regarding the encompassed antibodies and antibody fragments, the claims require various functional characteristics of the claimed antibodies and antibody fragments, including the ability to bind the PFD or DS domains of ACLP.  The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	The claims encompass an extremely large number of antibodies that have specific required functions.  The specification does not disclose any species within the instant claims scope and does not provide any guidance as to which binding structures would be required to produce the required functional effects. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Applicant should also note that the term “fragment of SEQ ID NO:48” encompasses any amino acid fused to the inhibitors, which could alter the structural features and affect function. 
	MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicants argue that there is no limitation that the antibody is required to inhibit the PFD domain as asserted by the Examiner. The Examiner asserts that removal of the term “inhibitors” does not remove the function required by the claim. Applicant has amended the claims to remove reference to “inhibitors” therefore the functional language has been removed. Further Applicant is entitled to use functional language to define the subject matter for which protection is sought. However, to expedite prosecution, the claim has been amended to cancel the antibody aspect in (a), obviating the written description. 
2. The generation of neutralizing antibodies and neutralizing peptide is well known in the art. Applicant submit that a skilled artisan would conclude that at the time the application was filed, Applicant had possession of the claimed invention. Applicant indicates that the specification teaches a peptide that is a non-functional mimetic of SEQ ID NO:4 can serve as a decoy receptor. Additionally, the specification teaches that antibody that bind to peptide of SEQ ID NO:8, which comprises an 11-amino acid repeat of Tsp2, flanked by 4-7 amino acids of the Tsp2 repeating domain on either side. The specification also teaches at least 35 different peptides from SEQ ID NO:1. 
3. Applicant cites PTAB Appeal Ex Parte Ambati, Appeal 2017-011580, January 25, 2019. Applicant argues that this appeal applies to the instant facts because the claims show an antibody generated using a peptide and disclose 35 different peptides for the second aspect, and that the correct test is whether Applicant has provided sufficient evidence to show that the inventors had possession of peptides that bind to SEQ ID NO:4 and peptides that are at least 5 amino acids of SEQ ID NO:1. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. First, even though the language regarding antibodies has been removed from claim 52, the combination of (1) the language added in the kit claims that the peptide can comprise an antigen binding moiety, and (2) Applicant’s arguments from 5/13/21, which state that “An antigen binding moiety is a peptide” indicate that the claims continue to read on all polypeptides and antibodies that have the required binding function.  
Second, the Examiner did not indicate that the peptide and antibody must be inhibitors.  Instead, the Examiner stated that removal of the term “inhibitors” does not remove all function limitations of the claims. While the peptide does not have to “inhibit” a specific molecule, it does have to “bind” the Tsp2 domain of the PFD of ACLP.  This binding constitutes a function, and is the only defining limitation for the peptide. No structure is provided that correlates with this “binding” function, and the specification has not presented a representative number of species for peptides with this function. 
While Applicant is entitled to use functional language in the description of claimed agents, according to MPEP 2163, an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. This matches the facts here. The claims require specific functionality for the peptide and antibody, but neither the instant disclosure, nor the art, provide description of the corresponding structure for that functionality or a representative number of species for the agents. For example, the antibody is defined by its binding specificity, and the peptides are also defined by their ability to bind to a specific protein sequence. In both the base claims and the dependent claims, for at least one agent in each claim, the claims only describe what the agent does, not what the agents is. While the agent of claim 52 part (b) that comprises at least 5 residues of a specific domain is described as long as there are no additional functional requirements like those found in the dependent claims, the agent of part (a) is not defined in any way, except for its functional properties. Even when given possible sequences from which to select a fragment of a peptide that would bind to PFD, the question remains about which one(s) of the encompassed peptides would actually perform the claimed function. While methods to identify the peptides with the required function may be routine in the art, the fact that any experimentation is required to figure out exactly what is encompassed necessarily means that applicant has not sufficiently described the claimed subject matter. 
There are thousands of possible antibodies and peptides encompassed by the instant claims. One of skill in the art could not immediately envisage the encompassed species in each genera from the guidance provided in the instant specification and claims.  Applicant has supplied a single species of polyclonal antibody, which binds to a protein that merely comprises part of one of the encompassed target sequences among 22 amino acids, some of which are not included in the sequences of the instant claims and may comprise at least part of the epitope to which the antibody binds. Further, the claims are not limited to this species, or even polyclonal antibodies. The claims encompass all peptides that can bind to the TSP2 domain of PFD of ACLP. This encompasses an extremely broad genus of peptides with a specific function, for which no correlating structure is provided.  While one of skill in the art could likely screen for said peptides and antibodies, the mere fact that experimentation is necessary to identify the members of the genus indicates that proper description has not been provided. 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). Describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").
Specifically addressing the assertion that demonstration of binding to an epitope within the protein is sufficient to describe an antibody, the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen Inc., v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements. 
2. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Further, arguments relating to the isolation of an antibody with specific characteristics may be more appropriately directed to the invention’s enablement, since the method of isolating would detail how to make the invention. However, the enablement of the invention has not been rejected by the Examiner. 
Regarding the disclosed species, Applicant is attempting to read limitations into the claims that are not present. As indicated in MPEP 2145, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are not limited to the peptides described in the arguments, and instead encompass a large genus of admixtures, for which the components are not adequately described. 
3. The facts of the instant case are distinguishable from the Appeal on which Applicant relies. First, the claims in the Appeal were directed to a method, while the instant claims are directed to a composition. The Board specifically pointed to the fact that “[t]he claims at issue . . . are not directed to antibodies, per se, as they were in Centocor and Amgen. Rather the rejected claims are directed to a method of using known antibodies to inhibit ocular angiogenesis.” In contrast, the instant claims look more like those of Centocor or Amgen, because they specifically claim the peptide itself, for which no structure has been provided to correlate with the required function, and a sufficient number of species that are representative of the breadth of the genus has not presented. The admixture here is specifically not known, or it would not be the subject of the instant patent application.
Second, the Board pointed to the fact that the Examiner failed to address the nine different patent disclosures that the inventors had provided in the disclosure as providing representative species of the agent. In contrast, the instant specification fails to disclose any references, much less nine separate references, that detail species of the claimed peptide. In the instant specification, Applicant points to U.S. Patents for random peptide display libraries (paragraph [0152] of the published application), glycosylation affecting the affinity of the antibody (paragraph [0171]), antibody grafting (paragraph [0178]), making chimeric antibodies (paragraph [0180]), linking fusion proteins (paragraph [0216]), conjugating peptides {paragraph [0217]), production of soluble receptors (paragraph [0221]), production of ribozymes and mRNA molecules (paragraphs [0259]-[260]), production of IgG fusion proteins (paragraph [0296]), preparation of liposomes (paragraph [0384]), preparation of yeast (paragraph [0400]), and formulating oligonucleotides (paragraph [0401]). Applicant has not disclosed any references that describe any species of the claimed peptides. 
The facts show that the instant are directed to novel peptides, which have a specific function, and which are not being used in a claimed method. As detailed in the rejection above, the Examiner has met the burden of presenting evidence or reasons why a person skilled in the art would not recognize that the written description provides support for the claims. Unlike the claims in the Appeal, the Examiner has not failed to address references that contain potential species of the invention. Therefore, the instant claims are distinguished from the Appeal and the rejection is maintained. 

New Claim Rejections 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 88 has been amended to read "the peptide".  However, there are two peptides in the claim from which it depends. It is unclear which peptide is referenced in the claim, or if both peptides must be modified according to claim 88. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	7/1/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645